The petition by the petitioner Reynaldo Ramos for certification for appeal from the Appellate Court (AC 17363) is granted, limited to the following issue:
“In the circumstances of this case, did the Appellate Court properly dismiss the petitioner’s appeal from the habeas court’s denial of his petition on grounds of untimeliness?”
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.
G. Douglas Nash, public defender, in support of the petition.
SusannE. Gill, supervisory assistant state’s attorney, in opposition.
Decided December 10, 1997